737 N.W.2d 501 (2007)
CITY OF GRAND RAPIDS, Respondent-Appellant,
v.
GRAND RAPIDS EMPLOYEES INDEPENDENT UNION, Charging Party-Appellee,
Docket No. 134013. COA No. 274188.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the March 22, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for plenary consideration because the Court of Appeals erred in treating the respondent's appeal as an application for leave to appeal rather than as an appeal as a matter of right. MCL 423.216(e).